460 F.2d 1067
80 L.R.R.M. (BNA) 3041, 68 Lab.Cas.  P 12,790
P & B PACKERS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.P & B PACKERS, INC., Respondent.
Nos. 71-1529, 71-1634.
United States Court of Appeals,Tenth Circuit.
June 20, 1972.

Richard R. Rock, Arkansas City, Kan.  (Rock & Smith, Arkansas City, Kan., and Thomas C. Boone, Hays, Kan., on the brief), for P & B Packers, Inc.
Lawrence D. Levien, Atty., N.L.R.B.  (Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Leonard M. Wagman, Atty., Washington, D. C., on the brief), for N.L.R.B.
Before LEWIS, Chief Judge, and HOLLOWAY and BARRETT, Circuit Judges.
PER CURIAM.


1
This is a petition to review and set aside an order of the National Labor Relations Board with a cross-application by the Board for an order of enforcement.  The Board adopted the findings and conclusions of the trial examiner, 192 N.L. R.B. No. 32.  The sole appellate contention of P & B Packers, Inc. questions the sufficiency of the evidence to support the Board's determination of a violation of Section 8(a) (3), National Labor Relations Act, 29 U.S.C. Sec. 158(a) (3), in the discharge of an employee, one Tholen.  We are satisfied that the record as a whole amply supports the Board's decision.


2
The petition to set aside is denied and the order will be enforced.  It is so ordered.